FILED
                                                            OCT 13 2016
 1                         NOT FOR PUBLICATION
                                                        SUSAN M. SPRAUL, CLERK
                                                          U.S. BKCY. APP. PANEL
 2                                                        OF THE NINTH CIRCUIT

 3                  UNITED STATES BANKRUPTCY APPELLATE PANEL
 4                            OF THE NINTH CIRCUIT
 5   In re:                        )      BAP No.      AZ-15-1396-FLJu
                                   )
 6   RODNEY FRANK KRENZ,           )      Bk. No.      2:10-bk-04317-DPC
                                   )
 7                  Debtor.        )
     _____________________________ )
 8                                 )
     TRACY A. NEUMAN,              )
 9                                 )
                    Appellant,     )
10                                 )
     v.                            )      MEMORANDUM*
11                                 )
     RODNEY FRANK KRENZ,           )
12                                 )
                    Appellee.      )
13   ______________________________)
14                         Submitted Without Argument
                              on September 23, 2016
15
                            Filed – October 13, 2016
16
              Appeal from the United States Bankruptcy Court
17                      for the District of Arizona
18    Honorable Daniel P. Collins, Chief Bankruptcy Judge, Presiding
19
     Appearances:     Appellant Tracy A. Neuman, pro se, on brief; David
20                    Allegrucci on brief for Appellee Rodney Frank
                      Krenz.
21
22   Before: FARIS, LAFFERTY, and JURY, Bankruptcy Judges.
23
24
25
26        *
            This disposition is not appropriate for publication.
27   Although it may be cited for whatever persuasive value it may
     have, see Fed. R. App. P. 32.1, it has no precedential value, see
28   9th Cir. BAP Rule 8024-1.
 1                               INTRODUCTION
 2        Appellant Tracy A. Neuman appeals the bankruptcy court’s
 3   orders (1) allowing chapter 131 debtor Rodney Frank Krenz to
 4   amend his schedules to include debt owed to her and extending the
 5   time for her to file a proof of claim and (2) overruling
 6   Ms. Neuman’s objection to discharge.   We hold that Ms. Neuman’s
 7   appeal of the first order was untimely and, in any event, the
 8   court did not violate Ms. Neuman’s due process rights.   We also
 9   hold that the court did not err in rejecting Ms. Neuman’s
10   argument that Mr. Krenz defrauded the court.   Accordingly, we
11   AFFIRM.
12                          FACTUAL BACKGROUND2
13        This case arises out of a contentious divorce between
14   Ms. Neuman and Mr. Krenz.   As the bankruptcy court noted, the
15   parties have acted “equally horribl[y]” toward each other.     This
16   mutual hatred affected not just the divorce proceedings, but also
17   this bankruptcy proceeding.
18        Ms. Neuman and Mr. Krenz were married in 2006.   The couple
19   owned a number of pieces of real property, but resided together
20   at McNair Drive in Tempe, Arizona (the “Marital Residence”).
21        In 2007, at Mr. Krenz’s request, Ms. Neuman took out a home
22
          1
23          Unless specified otherwise, all chapter and section
     references are to the Bankruptcy Code, 11 U.S.C. §§ 101-1532, all
24   “Rule” references are to the Federal Rules of Bankruptcy
     Procedure, Rules 1001-9037, and all “Civil Rule” references are
25   to the Federal Rules of Civil Procedure, Rules 1-86.
26        2
            We have exercised our discretion to review the bankruptcy
27   court’s docket, as appropriate. See Woods & Erickson, LLP v.
     Leonard (In re AVI, Inc.), 389 B.R. 721, 725 n.2 (9th Cir. BAP
28   2008).

                                      2
 1   equity loan on her solely-owned real property and loaned the
 2   $100,000 proceeds to Mr. Krenz.   Mr. Krenz routinely made monthly
 3   payments of $600 to Ms. Neuman.
 4        In February 2010, Mr. Krenz filed his chapter 13 bankruptcy
 5   petition.    He did not include the debt owed to Ms. Neuman in his
 6   schedules.   Ms. Neuman did not receive formal notice of the
 7   bankruptcy, but she said that she was aware that he had filed his
 8   petition.    The court confirmed Mr. Krenz’s chapter 13 plan, which
 9   provided for payments over a sixty-month period.   Mr. Krenz
10   continued to make the $600 monthly payments to Ms. Neuman
11   postconfirmation.
12        While his chapter 13 case was still pending, in February
13   2013, Mr. Krenz filed for divorce from Ms. Neuman.   In the months
14   that followed, Mr. Krenz tried to convince Ms. Neuman to agree to
15   sell their Marital Residence.   When Ms. Neuman refused - and
16   outright threatened to obstruct the sale - Mr. Krenz obtained an
17   order of protection against Ms. Neuman.   As a result, Mr. Krenz
18   obtained exclusive use of the Marital Residence.   Ms. Neuman
19   contended that Mr. Krenz used the order of protection in an
20   attempt to strong-arm her to sell the Marital Residence.
21        Shortly thereafter, in January 2014, Mr. Krenz ceased making
22   monthly payments to Ms. Neuman for the loan obligation.
23        In August 2014, seven months before the completion of his
24   chapter 13 plan payments, Mr. Krenz amended his schedules to
25   include the debt he owed to Ms. Neuman.   Ms. Neuman received
26   notice of the amendment and objected to the amendment by letter
27   to the bankruptcy court dated August 19, 2014.   She argued that
28   Mr. Krenz should not be allowed to discharge the debt.    She

                                       3
 1   stated that he was hiding money and trying to avoid the loan
 2   obligation.
 3        The court held a hearing on the objection.    Ms. Neuman
 4   acknowledged that she had actual knowledge of Mr. Krenz’s
 5   bankruptcy filing in 2010.   At the conclusion of the hearing, the
 6   court overruled Ms. Neuman’s objection to the amendment.
 7   However, the court allowed Ms. Neuman to file a claim against
 8   Mr. Krenz’s estate.    The court issued court minutes (“Minutes”)
 9   memorializing its ruling.    Ms. Neuman timely filed her proof of
10   claim.
11        Months later, in June 2015, Ms. Neuman wrote a letter to the
12   bankruptcy court alleging that Mr. Krenz had been “playing the
13   system” and making himself look “poor on paper.”    She stated that
14   she was suffering financial hardship due to Mr. Krenz’s failure
15   to make payments on the $100,000 loan and that he was attempting
16   to avoid the loan obligation by belatedly adding it to his
17   schedules.    She also argued that he took five or six vacation
18   trips each year.
19        Ms. Neuman additionally alleged that Mr. Krenz had secretly
20   purchased real property at East Vinedo Drive in Tempe, Arizona
21   (the “Vinedo Property”) around the time he had filed for divorce.
22   All documents indicated that Mr. Krenz’s sister, Kerry Arent,
23   purchased the Vinedo Property in March 2013.    However, Ms. Neuman
24   contended that Ms. Arent conspired with Mr. Krenz to purchase the
25   Vinedo Property in her name on behalf of Mr. Krenz.    Ms. Neuman
26   alleged that Mr. Krenz began to “secretly rehab” the Vinedo
27   Property without her knowledge and spent thousands of dollars on
28   furnishings.

                                       4
 1        The bankruptcy court held a hearing regarding Ms. Neuman’s
 2   allegations.   The court ordered Ms. Neuman to provide Mr. Krenz
 3   with the evidence substantiating her claims.
 4        On September 15, 2015, the court again held a hearing on
 5   Ms. Neuman’s allegations.   Mr. Krenz represented that he had
 6   assembled all of the necessary information to refute Ms. Neuman’s
 7   allegations and provided it to the chapter 13 trustee
 8   (“Trustee”).   The Trustee reported that he had not uncovered any
 9   indicia of fraud or bad faith; there was only evidence of “a
10   painful divorce, but no evidence of fraud.”    Ms. Neuman argued at
11   length about Mr. Krenz’s allegedly bad or fraudulent behavior,
12   including the alleged scheme to bar her from the Marital
13   Residence while he secretly acquired the Vinedo Property for
14   himself.   The court decided to treat her letter as an objection
15   to discharge and set an evidentiary hearing on October 15, 2015
16   (the “Evidentiary Hearing”).
17        Ms. Neuman has not provided the Panel with the complete
18   transcript of the October 15 Evidentiary Hearing.   However, we
19   know that at the conclusion of Ms. Neuman’s evidence, Mr. Krenz
20   moved for a directed verdict.   The court granted the motion and
21   made a detailed oral ruling.    The court noted the vitriol between
22   the parties but did not find any bad faith or fraud.    The court
23   accepted the testimony of Ms. Arent that she purchased the Vinedo
24   Property for use as a vacation home in the winter and that she
25   allowed Mr. Krenz to stay there for free during his divorce and
26   bankruptcy proceedings.
27        Regarding Mr. Krenz’s allegedly extravagant travel, the
28   court found that the costs were “fairly nominal” and that

                                       5
 1   Mr. Krenz had adequately explained the trips.   The court also
 2   considered Ms. Neuman’s newly-raised argument regarding the
 3   proceeds of a check paid to Ms. Neuman and deposited in a joint
 4   bank account and later loaned to Mr. Krenz, but held that it
 5   constituted a loan and not a misappropriation or theft.
 6        Regarding Ms. Neuman’s allegation that Mr. Krenz schemed to
 7   evict her from the Marital Residence to force her to agree to
 8   sell the house, the court noted that “it wouldn’t be at all
 9   surprising to me that it is exactly what he planned and exactly
10   what he concocted as a way of getting to Ms. Newman [sic] because
11   that’s in effect the course of dealing between the parties and
12   how they treated each other so horribly.”   Nevertheless, the
13   court determined that it did not need to make any finding on this
14   matter, because it did not concern the discharge or the denial
15   thereof.
16        Similarly, the court made no finding regarding whether
17   Mr. Krenz perjured himself in state court, because it was not
18   relevant to the bankruptcy proceedings.
19        In conclusion, the court stated that Ms. Neuman did not
20   satisfy “her burden of proving by a preponderance of the evidence
21   that he has defrauded the Court, that he has stolen assets, that
22   [he] has hidden assets, [or] that he has perjured himself in this
23   bankruptcy proceeding.”   The court entered an order (“Order”)
24   denying Ms. Neuman’s objection to discharge on November 10, 2015.
25        On November 12, Ms. Neuman appealed both the September 25,
26   2014 Minutes denying the objection to amendment and the
27   November 10, 2015 Order denying the objection to discharge.
28

                                      6
 1                               JURISDICTION
 2        The bankruptcy court had jurisdiction pursuant to 28 U.S.C.
 3   §§ 1334 and 157(b)(1).   Subject to our discussion below, we have
 4   jurisdiction under 28 U.S.C. § 158.
 5                                  ISSUES
 6        (1) Whether the bankruptcy court violated Ms. Neuman’s due
 7   process rights when it allowed Mr. Krenz to amend his schedules.
 8        (2) Whether the bankruptcy court erred when it overruled
 9   Ms. Neuman’s objection to Mr. Krenz’s discharge based on fraud
10   and bad faith.
11                            STANDARDS OF REVIEW
12        “Whether an appellant’s due process rights were violated is
13   a question of law we review de novo.”      DeLuca v. Seare
14   (In re Seare), 515 B.R. 599, 615 (9th Cir. BAP 2014) (citing
15   Miller v. Cardinale (In re DeVille), 280 B.R. 483, 492 (9th Cir.
16   BAP 2002), aff’d, 361 F.3d 539 (9th Cir. 2004)); see also HSBC
17   Bank USA, Nat’l Ass’n v. Blendheim (In re Blendheim), 803 F.3d
18   477, 497 (9th Cir. 2015) (“Whether adequate notice has been given
19   for the purposes of due process is a mixed question of law and
20   fact that we review de novo.”).   “De novo review requires that we
21   consider a matter anew, as if no decision had been made
22   previously.”   Francis v. Wallace (In re Francis), 505 B.R. 914,
23   917 (9th Cir. BAP 2014) (citations omitted).
24        The court’s directed verdict is now referred to as a
25   judgment based on partial findings under Civil Rule 52, made
26
27
28

                                       7
 1   applicable through Rule 7052.3    “The court’s findings of fact
 2   under [Civil Rule] 52(c) are reviewed for clear error, while its
 3   conclusions of law are reviewed de novo.”    Kuan v. Lund
 4   (In re Lund), 202 B.R. 127, 129 (9th Cir. BAP 1996).
 5                                DISCUSSION
 6   A.   The bankruptcy court did not deny Ms. Neuman due process.
 7        Ms. Neuman first argues that she was denied due process when
 8   the court belatedly allowed Mr. Krenz to amend his schedules to
 9   add the debt owed to Ms. Neuman, because she did not have an
10   opportunity to object to the confirmation of Mr. Krenz’s plan or
11   object to the dischargeability of her debt.    We disagree.
12        1.     Ms. Neuman’s appeal of the September 25, 2014 Minutes
                 is untimely.
13
14        As an initial matter, Mr. Krenz argues that Ms. Neuman’s
15   appeal of the September 25, 2014 Minutes was untimely, because
16   she did not appeal the ruling until November 12, 2015.      He argues
17   that the Minutes were an immediately appealable final order and
18   that its finality was not dependent upon any other event.     We
19   agree.
20        The Ninth Circuit has advised that “[a] disposition is final
21
          3
              This Panel has previously clarified that:
22
23        Motions for directed verdicts are now called motions
          for judgment as a matter of law and are governed by
24        Civil Rule 50. This rule applies in bankruptcy cases
          only if the matter is tried before a jury. Because
25        this was a bench trial, [the] motion was a motion for a
26        judgment on partial findings under Rule 7052(c), which
          incorporates Civil Rule 52(c).
27
     Diener v. McBeth (In re Diener), 483 B.R. 196, 206 n.6 (9th Cir.
28   BAP 2012) (internal citation omitted).

                                       8
 1   if it contains a complete act of adjudication, that is, a full
 2   adjudication of the issues at bar, and clearly evidences the
 3   judge’s intention that it be the court’s final act in the
 4   matter.”   Brown v. Wilshire Credit Corp. (In re Brown), 484 F.3d
 5   1116, 1120 (9th Cir. 2007) (citations and internal quotation
 6   marks omitted).   This circuit “follow[s] a pragmatic approach to
 7   finality in bankruptcy – a complete act of adjudication need not
 8   end the entire case, but need only end any of the interim
 9   disputes from which an appeal would lie.”   Id. at 1121 (citation
10   and internal quotation marks omitted).   We have noted that
11   bankruptcy law’s “flexible finality” principle “focuses upon
12   whether the order affects substantive rights and finally
13   determines a discrete issue.”   Belli v. Temkin (In re Belli),
14   268 B.R. 851, 854 (9th Cir. BAP 2001) (citations omitted).
15        Further, this Panel has repeatedly stated that “[a] minute
16   entry may constitute a dispositive order for notice of appeal
17   purposes if it: (1) states that it is an order; (2) is mailed to
18   counsel; (3) is signed by the clerk who prepared it; and (4) is
19   entered on the docket sheet.”   Mullen v. Hamlin (In re Hamlin),
20   465 B.R. 863, 868 (9th Cir. BAP 2012) (citing In re Lund,
21   202 B.R. at 130).
22        The Minutes satisfy all of these requirements.
23        First, the Minutes are framed as an order.   The court
24   stated:
25        IT IS ORDERED MS. NEUMAN SHALL HAVE UNTIL OCTOBER 17,
          2014 TO FILE A CLAIM AGAINST MR. KRENZ; FAILING WHICH
26        THE CLAIM WILL BE CONSIDERED A LATE FILED CLAIM.
27        IT IS FURTHER ORDERED OVERRULING THE OBJECTION TO THE
          AMENDED SCHEDULES FILED BY MS. NEUMAN.
28

                                      9
 1   This language disposes of the objection under § 523(a)(3) and
 2   “clearly evidence[s] the bankruptcy judge’s intention that it be
 3   the court’s final act in the matter.”    See In re Hamlin, 465 B.R.
 4   at 868.
 5        Second, Ms. Neuman does not deny that she received a copy of
 6   the Minutes.
 7        Third, an electronically filed document by the court does
 8   not need to contain the judge’s or clerk’s signature to be
 9   official and binding.    See Local Rule 5005-2(j) (“Any order or
10   other court-issued document filed electronically without the
11   original signature of a judge or clerk has the same force and
12   effect as if the judge or clerk had signed a paper copy of such
13   order or other court-issued document and it had been entered on
14   the docket nonelectronically.”).
15        Finally, the Minutes were entered on the bankruptcy court’s
16   docket.
17        Accordingly, Ms. Neuman’s appeal of the court’s
18   September 25, 2014 ruling is untimely and not properly before us
19   on appeal.
20        2.     The court did not violate Ms. Neuman’s due process
                 rights when it denied her objection to Mr. Krenz’s
21               amendment.
22        Even if Ms. Neuman’s appeal was timely, we would affirm the
23   Minutes.
24               a.   Due process requires notice and an opportunity to
                      be heard.
25
26        Generally speaking, a court must give sufficient notice of a
27   pending proceeding and the opportunity for interested parties to
28   be heard.    See Tennant v. Rojas (In re Tennant), 318 B.R. 860,

                                      10
 1   870 (9th Cir. BAP 2004) (“the concept of procedural due process
 2   requires a notice and an opportunity to be heard”).    According to
 3   the United States Supreme Court:
 4        An elementary and fundamental requirement of due
          process in any proceeding which is to be accorded
 5        finality is notice reasonably calculated, under all the
          circumstances, to apprise interested parties of the
 6        pendency of the action and to afford them an
          opportunity to present their objections. The notice
 7        must be of such nature as reasonably to convey the
          required information . . . and it must afford a
 8        reasonable time for those interested to make their
          appearance.
 9
10   Mullane v. Cent. Hanover Bank & Tr. Co., 339 U.S. 306, 314 (1950)
11   (citations omitted).
12        “[T]he concept of notice and a hearing is flexible and
13   depends on what is appropriate in the particular circumstance.”
14   In re Tennant, 318 B.R. at 870 (citing Great Pac. Money Markets,
15   Inc. v. Krueger (In re Krueger), 88 B.R. 238, 241 (9th Cir. BAP
16   1988)).   For example, a procedure may be “perfectly appropriate”
17   if it “notifies the debtor of the deficiencies of his petition
18   and dismisses the case sua sponte without further notice and a
19   hearing when the debtor fails to file the required forms within a
20   deadline.”   Id. at 870-71 (citing Minkes v. LaBarge
21   (In re Minkes), 237 B.R. 476, 478–79 (8th Cir. BAP 1999)).
22              b.   Ms. Neuman received both notice and an opportunity
                     to be heard.
23
24        In the present case, Ms. Neuman admitted that she had actual
25   notice of Mr. Krenz’s bankruptcy when he filed his petition in
26   2010.   As a creditor, she was obligated to file a claim and
27   protect her rights when she learned of Mr. Krenz’s bankruptcy.
28   See Lompa v. Price (In re Price), 79 B.R. 888, 893 (9th Cir. BAP

                                     11
 1   1987) (holding “that actual notice of the bankruptcy proceeding
 2   is sufficient to place a creditor on inquiry notice of the
 3   running of the bar date and satisfies due process requirements”),
 4   aff’d, 871 F.2d 97 (9th Cir. 1989) (“In light of our
 5   determination that the appellant was on notice that Price had
 6   filed for bankruptcy relief, the appellant’s due process argument
 7   is without merit.”); § 523(a)(3) (unscheduled debts are
 8   nondischargeable, “unless such creditor had notice or actual
 9   knowledge of the case in time for such timely filing”).    The
10   court did not deny her due process when she knew of Mr. Krenz’s
11   bankruptcy and took no action to assert her own rights.
12        Ms. Neuman attempted to explain her inaction by arguing that
13   she thought that the bankruptcy proceeding only concerned
14   Mr. Krenz’s business dealings.    This assumption was unwarranted
15   and does not relieve her of her obligation to ascertain the
16   effect of the bankruptcy case on her rights.
17        Despite Ms. Neuman’s inaction, the bankruptcy court
18   accommodated each of her late requests for relief and ensured
19   that she was heard regarding both her objection to the amendment
20   and her objection to discharge.    The court bent over backwards to
21   ensure that her procedural and due process rights were protected.
22   Accordingly, Ms. Neuman was not denied due process.
23             c.   Ms. Neuman fails to demonstrate any prejudice
                    arising from the alleged due process violation.
24
25        Furthermore, even if Ms. Neuman was denied due process
26   (which she was not), she does not explain how she was prejudiced.
27        Even in cases where a bankruptcy court errs by failing to
28   provide adequate notice and hearing, the appellant must show

                                       12
 1   prejudice from the procedural deficiencies.   See Rosson v.
 2   Fitzgerald (In re Rosson), 545 F.3d 764, 776-77 (9th Cir. 2008)
 3   (“Because there is no reason to think that, given appropriate
 4   notice and a hearing, Rosson would have said anything that could
 5   have made a difference, Rosson was not prejudiced by any
 6   procedural deficiency.”).    In Rosson, the Ninth Circuit held that
 7   the debtor was deprived of a meaningful opportunity to be heard;
 8   nevertheless, because he could “show no prejudice arising from
 9   the defective process afforded him[,]” the bankruptcy court
10   properly converted the case to chapter 7.   Id.; see City Equities
11   Anaheim, Ltd. v. Lincoln Plaza Dev. Co. (In re City Equities
12   Anaheim, Ltd.), 22 F.3d 954, 959 (9th Cir. 1994) (rejecting a due
13   process claim for lack of prejudice where the debtor could not
14   show that any different or additional argument would have been
15   presented if the bankruptcy court had timely approved the
16   petition for new counsel).
17        Here, Ms. Neuman has not articulated what she could have
18   said or done that would have changed the outcome if she had
19   gotten timely, formal notice of the bankruptcy filing.   She was
20   not deprived of the right to file a timely proof of claim; in the
21   Minutes, the court extended the time for her to file a claim, and
22   she filed a claim by that date.    She might have objected to the
23   confirmation of Mr. Krenz’s plan, but she has not stated any
24   argument that might have defeated the confirmation of the plan.
25   She might have objected to Mr. Krenz’s discharge earlier, but the
26   bankruptcy court thoroughly and carefully considered her
27   objections at a later date; there is no reason to believe that
28   the outcome would have been different if she had objected

                                       13
 1   earlier.   In other words, we fail to see how Ms. Neuman “would
 2   have said anything that could have made a difference.”   See
 3   In re Rosson, 545 F.3d at 777.
 4        Moreover, Ms. Neuman actually benefitted from Mr. Krenz’s
 5   failure to include the loan obligation in his schedules.   While
 6   non-priority unsecured creditors (including Ms. Neuman) received
 7   only a 1.65 percent disbursement under the plan, Ms. Neuman
 8   actually received much more.   From the time Mr. Krenz filed
 9   bankruptcy in February 2010 until the date he stopped paying
10   Ms. Neuman in January 2014, he paid her approximately $28,800.
11   This is far more than the pro rata share received by any other
12   unsecured creditor.   Thus, Ms. Neuman actually received more than
13   she would have had she been included as a creditor from the
14   inception of the bankruptcy.
15        We therefore hold that the court did not deny Ms. Neuman due
16   process when it permitted Mr. Krenz to amend his schedules and
17   allowed Ms. Neuman to file her proof of claim.
18   B.   The bankruptcy court did not err in granting a judgment on
          partial findings in favor of Mr. Krenz on Ms. Neuman’s
19        objection to discharge.
20        Ms. Neuman next argues that the bankruptcy court erred when
21   it overruled her objection to discharge based on Mr. Krenz’s
22   alleged fraud and manipulation.    However, her failure to provide
23   us with a full transcript of the Evidentiary Hearing precludes
24   our informed review of the alleged error.
25        It is Ms. Neuman’s duty to provide the Panel with a complete
26   record on appeal.   See Welther v. Donell (In re Oakmore Ranch
27   Mgmt.), 337 B.R. 222, 226 (9th Cir. BAP 2006) (the appellant
28   “bears the burden of presenting a complete record”).   “The

                                       14
 1   settled rule on transcripts in particular is that failure to
 2   provide a sufficient transcript may, but need not, result in
 3   dismissal or summary affirmance and that the appellate court has
 4   discretion to disregard the defect and decide the appeal on the
 5   merits.”   Kyle v. Dye (In re Kyle), 317 B.R. 390, 393 (9th Cir.
 6   BAP 2004), aff’d, 170 F. App’x 457 (9th Cir. 2006).   But see
 7   Ehrenberg v. Cal. State Univ. (In re Beachport Entm’t), 396 F.3d
 8   1083, 1087 (9th Cir. 2005) (“Although summary dismissal is within
 9   the BAP’s discretion, it ‘should first consider whether informed
10   review is possible in light of what record has been provided.’”).
11        Ms. Neuman has provided us with only a partial transcript of
12   the Evidentiary Hearing, which includes only the court’s ruling
13   after the parties had presented their evidence.   Without a full
14   transcript of the Evidentiary Hearing, we cannot review the
15   evidence and argument presented by the parties during the
16   Evidentiary Hearing;4 we therefore do not find any error with the
17   court’s ruling.
18                               CONCLUSION
19        For the reasons set forth above, we AFFIRM the bankruptcy
20   court’s decisions to allow Mr. Krenz to amend his schedules,
21   permit Ms. Neuman to file a late proof of claim, and deny
22   Ms. Neuman’s objection to discharge.
23
24
25
26        4
            Similarly, Ms. Neuman included in her excerpts of record a
27   number of purported exhibits. However, it is unclear whether
     these documents were actually offered and admitted into evidence
28   at the Evidentiary Hearing.

                                     15